DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 19, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-3 and 9-14 have been examined and rejected. This Office action is responsive to the amendment filed on July 19, 2021, which has been entered in the above identified application.

Claim Objections
3.	Claim 19 has been canceled and thus, the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 9 recites the limitation “identify, as the second content, at least one additional content which comprises a text of the first content, based on the first content being the text.” It is unclear how the first [claim 1, line 22] and the second content comprises a second image including at least part of the first image or a video including at least part of the first image [claim 1, lines 23-24].
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 10, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (Pub. No. US 2016/0054915) in view of Weltman et al (U.S. Patent No. 7,870,140).

Claims 1-3, 10, 11 (Device)
Claims 12-14 (Method)
comprising: a display, by discloses a user interface executing on a computing device configured to present a user with information about one or more topics of interest to the user [paragraphs 34, 45]. 
Lynch teaches at least one processor configured to: control the display to display a first content, by disclosing displaying information about one or more topics, including a first topic, in one or more content categories to a user [paragraph 50].
Lynch teaches based on a first predefined gesture on the display being detected while the first content is displayed, identify a plurality of contents linked with the first content; control the display to display a second content having a highest priority among the plurality of contents, by disclosing that in response to receiving a first type of gesture, displaying an alternative type of content about a topic [paragraphs 37, 54, 56]. The alternative type of content has a priority according to the metadata used to determine which of a plurality of identified pieces of information about the topic to display [paragraphs 30, 47, 72].
Lynch teaches wherein the plurality of contents are linked with the first content based on a parameter, wherein the parameter comprises at least one of a type of content, relevance, visual similarity, hierarchy, information architecture, frequency of usage, a location, key words, phrases, or tags, by disclosing receiving content about identified topics of interest and metadata for the content that specifies which pieces of content are displayed first, what order the pieces of content are displayed in, which pieces of content correspond to alternative types of content about a particular topic, which pieces of content correspond to the same types of content about a topic, etc. [paragraphs 47, 75]. Thus, the metadata links pieces of content together based on types of content. Additionally, metadata also links pieces of content about other topics in different categories with a topic of interest because such metadata is used to determine which of the other topics should be displayed when the topic of interest is displayed and a particular gesture is received [paragraph 32]. 
based on a second predefined gesture on the display being detected while the second content is displayed, identify third content having a priority next to the second content, among the plurality of contents linked with the first content, based on the parameter and control the display to display the identified third content, by disclosing that the user may provide another input to see further alternative content about the topic [paragraph 30, lines 18-24, 56]. As mentioned above, the alternative type of content has a priority according to the metadata used to determine which of a plurality of identified pieces of information about the topic to display [paragraphs 30, 47, 72]. 
Lynch does not expressly teach wherein the first content comprises a first image, and the second content comprises a second image including at least part of the first image or a video including at least part of the first image. Weltman discloses initiating a search for multi-media content containing a same or similar image [column 4, lines 58-63]. An appropriate domain specific similarity matrix module is selected to use to search for matches or close matches to an image [column 5, lines 1-6] and produce a ranked list of images or video clips available that will further be ranked according to preferences of the user [column 5, lines 7-17]. This would provide related content that more closely matches the context of the topic being searched. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the one or more pieces of information about the topics as disclosed by Lynch, using the method of Weltman to provide images or video that match the topics. This would provide related content that more closely matches the context of the topic being searched. Thus, if the topic for which a user gestures to display one or more pieces of information is an image, the one or more pieces of information would match or closely match the image. The metadata in Lynch links the obtained pieces of information together to determine which of multiple pieces of information about a topic to display first [Lynch, paragraph 72], and thus, may be generated for the images or videos that match topics.

wherein the second content is displayed at least on a portion of the display, by disclosing displaying the alternative type of content [Lynch, paragraph 56].
	Lynch-Weltman teach wherein the at least one processor is further configured to: control the display to display the first content on a first dimension of a multi-dimensional User Interface (UI), by disclosing that the information about one or more topics in one or more content categories is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [Lynch, paragraphs 43-44]. Based on Applicant’s broad use of the term “dimension” as described in Applicant’s specification [Lynch, paragraphs 38-40; figures 4A-E], the card displaying the information about one or more topics may be considered to be a first dimension.
	Lynch-Weltman teach control the display to display the second content on a second dimension of the multi-dimensional UI, by disclosing that the alternative type of content is displayed in one of multiple cards that visually separate the respective pieces of information in any suitable way (e.g., using borders, color, shading, opacity, etc.) so that they appear separate from one another [Lynch, paragraphs 43-44]. The card displaying the alternative type of content may be considered to be a second dimension.

8-3.	Regarding claims 3 and 14, Lynch-Weltman teach all the limitations of claims 2 and 13 respectively, wherein the at least one processor is further configured to: in response to the first predefined gesture being detected while the second content is displayed, identify a fourth content linked to the second content, by disclosing that subsequent receipt of the first type of gesture causes further alternative type of content about the topic to be displayed [Lynch, paragraphs 30, 56].
Lynch-Weltman teach control the display to display the fourth content in a third dimension of the multi-dimensional UI, by disclosing displaying the further alternative type of content in one of [Lynch, paragraphs 43-44]. The card displaying the further alternative type of content may be considered to be a third dimension.

8-4.	Regarding claim 10, Lynch-Weltman teach all the limitations of claim 1, wherein the first predefined gesture comprises a touch gesture with respect to the first content and a swipe gesture in a predefined direction, by disclosing that the gesture to display the alternative type of content about the topic may be a horizontal swipe [Lynch, paragraph 37].

8-5.	Regarding claim 11, Lynch-Weltman teach all the limitations of claim 2, wherein at least one content of same type of an application is displayed on a same dimension of the multi-dimensional UI, by disclosing that in response to receiving a third type of gesture, displaying additional information about the topic that is of the same type as the displayed information [Lynch, paragraphs 38, 59-60]. The additional information of the same type may be displayed on the same card [Lynch, paragraph 60, figures 4A-B].

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (Pub. No. US 2016/0054915), in view of Weltman et al (U.S. Patent No. 7,870,140), and further in view of Chiu (Pub. No. US 2014/0372402).

9-1.	Regarding claim 9, Lynch-Weltman teach all the limitations of claim 1. Although Lynch-Weltman disclose identifying one or more pieces of information about the topics by searching about the respective topics [Lynch, paragraph 70], Lynch-Weltman do not expressly teach wherein the at least one processor is further configured to identify, as the second content, at least one additional content which comprises a text of the first content, based on the first content being the text. Chiu discloses an enhanced searching technique that enables a user to select various types of information (e.g. text, images, image portions, etc.) for input to a search field and, initiate a search that is specific for that information type such as initiating a text search if text is added to the search field or an image search if an image is added to the search field [paragraph 10]. This would provide related content that more closely matches the context of the topic being searched. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the one or more pieces of information about the topics as disclosed by Lynch, using the method of Chiu. This would provide related content that more closely matches the context of the topic being searched. Thus, if the topic for which a user gestures to display one or more pieces of information is text, the one or more pieces of information would also be text.

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, and 12 and the cancellation of claims 8 and 19.
	Regarding independent claim 1, Applicant alleges that Lynch et al (Pub. No. US 2016/0054915) does not teach “based on a first predefined gesture on the display being detected while the first content is displayed, identify a plurality of contents linked with the first content; control the display to display a second content having a highest priority among the plurality of contents, wherein the plurality of contents are linked with the first content based on a parameter, wherein the parameter comprises at least one of a type of content, relevance, visual similarity, hierarchy, information architecture, frequency of usage, a location, key words, phrases, or tags; and based on a second predefined gesture on the display being detected while the second content is displayed, identify a third content having a priority next to the second content, among the plurality of contents linked with the first content, based on the parameter and control the display to display the identified third content,” as recited in amended claim 1, because in Lynch, there is no priority order between the contents displayed because of the first gesture and because of the second gesture.
Contrary to Applicant’s arguments, Lynch discloses that in response to receiving a first type of gesture, displaying an alternative type of content about a topic [paragraphs 37, 54, 56]. The alternative type of content has a priority according to the metadata used to determine which of a plurality of identified pieces of information about the topic to display [paragraphs 30, 47, 72]. This may be considered the second content having a highest priority. The user may provide another input to see further alternative content about the topic [paragraph 30, lines 18-24, 56]. As mentioned above, the alternative type of content has a priority according to the metadata used to determine which of a plurality of identified pieces of information about the topic to display [paragraphs 30, 47, 72]. The further alternative content may be considered the third content having a priority next to the second content.
Applicant alleges that Lunch does not teach or suggest “wherein the first content comprises a first image; and the second content comprises a second image including at least part of the first image or a video including at least part of the first image,” as recited in amended claim 1, because Lynch fails to disclose a method of identifying image content and linked content, and cannot identify the content linked to images and videos included in the applications because the content is based on metadata received from a server. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Lynch et al (Pub. No. US 2016/0054915) in view of Weltman et al (U.S. Patent No. 7,870,140). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Similar arguments have been presented for independent claim 12 and thus, Applicant’s arguments are not persuasive for the same reasons.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.